                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO




    JUDITH LYNN HITCHCOCK,
    on behalf of M.L.H., a minor child,
                                                      Case No. 2:18-cv-00083-CWD
                      Petitioner,
                                                      MEMORANDUM DECISION
          v.                                          AND ORDER

    COMMISSIONER OF SOCIAL
    SECURITY, 1

                     Respondent.



                                      INTRODUCTION

       Petitioner Judith Hitchcock filed a petition for review on behalf of her minor

daughter on February 20, 2018, seeking a reversal or remand of the Respondent’s denial

of social security benefits. (Dkt. 1.) The Court has reviewed the Petition for Review and

the Answer, the parties’ memoranda, and the administrative record (AR), and for the

reasons that follow, will affirm the decision of the Commissioner.



1
  Petitioner did not refer to the Commissioner by name in her Petition for Review. The Court notes
that Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019, and replaced
Acting Commissioner Nancy A. Berryhill. No further action needs to be taken to continue this suit
by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

MEMORANDUM DECISION AND ORDER - 1
                                  PROCEDURAL HISTORY

       Petitioner filed an application for child’s supplemental security income benefits on

July 14, 2014. This application was denied initially and on reconsideration, and a hearing

was conducted on September 28, 2016, before Administrative Law Judge (ALJ) Marie

Palachuck. After considering testimony from Petitioner’s mother, a medical expert, and

Petitioner, 2 ALJ Palachuck issued a decision on November 15, 2016, finding Petitioner

not disabled. Petitioner timely requested review by the Appeals Council, which denied her

request for review on December 19, 2017.

       Petitioner timely appealed this final decision to the Court. The Court has jurisdiction

to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

       At the time of the hearing on September 28, 2016, Petitioner was fifteen years of age

and had begun her first year of high school. Petitioner had no past relevant work

experience. Petitioner alleges disability due to the following impairments, which the ALJ

found to be severe: attention deficit hyperactivity disorder; high functioning autism

spectrum disorder versus pervasive developmental disorder; and depressive disorder. (AR

23.)

                                  STANDARD OF REVIEW

       On review, the Court is instructed to uphold the decision of the Commissioner if

the decision is supported by substantial evidence and is not the product of legal error. 42



2
 Petitioner states that Sharon F. Welter, a vocational expert, testified at the hearing. While Ms.
Welter was present during the hearing, she did not testify. Testimony from a vocational expert is
not necessary in a child’s case. (AR 45.)

MEMORANDUM DECISION AND ORDER - 2
U.S.C. § 405(g); Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015); Thomas v.

Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). “Substantial evidence” means “more than a

mere scintilla, but less than a preponderance.” Bayliss v. Barnhart, 427 F.3d 1211, 1214

n.1 (9th Cir. 2005). “It is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)

(internal quotation marks omitted). The Court is required to review the record as a whole

and to consider evidence detracting from the decision as well as evidence supporting the

decision. Robbins v. Social Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006); Verduzco v.

Apfel, 188 F.3d 1087, 1089 (9th Cir. 1999). “Where the evidence is susceptible to more

than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s

conclusion must be upheld. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (citing

Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999)). It is well-

settled that, if there is substantial evidence to support the decision of the Commissioner,

the decision must be upheld even when the evidence can reasonably support either

affirming or reversing the Commissioner’s decision, because the Court “may not

substitute [its] judgment for that of the Commissioner.” Verduzco v. Apfel, 188 F.3d 1087,

1089 (9th Cir. 1999).

                                       DISCUSSION

       A child under the age of eighteen is disabled within the meaning of the Social

Security Act “if that individual has a medically determinable physical or mental

impairment, which results in marked and severe functional limitations, and which can be

expected to result in death or which has lasted or can be expected to last for a continuous

MEMORANDUM DECISION AND ORDER - 3
period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i) (as amended); see 20

C.F.R. § 416.906; see Merrill ex rel. Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)

(citing § 1382c(a)(3)(C)(i)). The three-step evaluation process applicable to child

disability applications requires the ALJ to determine: (1) whether the claimant is

currently engaged in substantial gainful activity; (2) whether the claimant has a medically

determinable impairment or combination of impairments that is severe; and (3) whether

the claimant’s impairment or combination of impairments meets or medically equals the

requirements of a listed impairment, or functionally equals the listings. 20 C.F.R. §

416.924(b)-(d). “[I]f the child’s impairment or impairments do not meet, medically equal,

or functionally equal in severity a listed impairment, the child is not disabled.” Brown v.

Callahan, 120 F.3d 1133, 1135 (10th Cir. 1997) (citing 20 C.F.R. § 416.928 (a)); see 20

C.F.R. §§ 416.902, 416.906, 416.924-416.926a (regulations concerning childhood

disability standards).

       To meet a listed impairment, a claimant must show that her impairment “meet[s]

all of the specified medical criteria. An impairment that manifests only some of those

criteria, no matter how severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530

(1990); see Tackett v. Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999). To medically “equal” a

listed impairment, a claimant must present medical findings at least equal in severity and

duration to all of the criteria for the most similar listed impairment. See Sullivan, 493

U.S. at 531; Tackett, 180 F.3d at 1099-1100; 20 C.F.R. § 416.926 (discussing medical

equivalence for adults and children).

       If a child disability claimant does not have an impairment or combination of

MEMORANDUM DECISION AND ORDER - 4
impairments that meets or medically equals any listing, the ALJ must consider whether it

“functionally equals” a listed impairment. 20 C.F.R. §§ 416.924(a), 416.926a.

“Functional equivalence” is determined not by reference to the criteria for any particular

listed impairment, but by reviewing all relevant information in the case record, including

information from a broad range of medical sources and nonmedical sources, to assess the

child’s functioning in six areas, which are referred to as domains. See 20 C.F.R. §

416.926a. The six domains are: (1) acquiring and using information; (2) attending and

completing tasks; (3) interacting and relating with others; (4) moving about and

manipulating objects; (5) caring for oneself; and (6) health and physical well-being. 20

C.F.R. § 416.926a(b)(1)(i)-(vi). An impairment or combination of impairments

functionally equals a listing if, applying criteria detailed in the Commissioner’s

regulations, it results in “marked” limitations in two domains or an “extreme” limitation

in one domain. 20 C.F.R. § 416.926a(a), (e)(1).

       The ALJ found that Petitioner did not have an impairment or combination of

impairments that functionally equaled the severity of a listed impairment. 3 Although

numerous objective tests documented Petitioner’s poor processing speed, the ALJ

determined Petitioner had less than a marked limitation in acquiring and using

information, and in attending and completing tasks. In making these two determinations,



3
  The ALJ considered first whether Petitioner had an impairment or combination of impairments
that met or medically equaled the severity of Listing 112.02 (organic mental disorders); 112.04
(mood disorders); and 112.10 (autistic disorder and other pervasive development disorders). (AR
23.) The ALJ concluded Petitioner did not establish listing level severity. Petitioner does not
contest this finding.

MEMORANDUM DECISION AND ORDER - 5
the ALJ considered cognitive testing; her grades in school; Petitioner’s school progress in

2014, 2015, and 2016; teacher questionnaires; and Petitioner’s extracurricular activities.

(AR 26, 27, 31, 32.).)

          Petitioner challenges the ALJ’s finding that Petitioner did not functionally equal one

of the listings, with marked limitations in acquiring and using information, and attending

and completing tasks. 4 Petitioner contends the ALJ committed harmful error because the

ALJ did not adequately consider Petitioner’s test scores and her low processing speed, and

the statements from teachers about her classroom performance.

          An impairment is considered marked if it “seriously interferes with your ability to

independently initiate, sustain, or complete activities ... the equivalent of the functioning we

would expect to find on standardized testing with scores that are at least two, but less than

three, standard deviations below the mean.” 20 C.F.R. § 416.926a(e)(2)(i). Alternatively, a

marked limitation may be found if a claimant has “a valid score that is two standard

deviations or more below the mean, but less than three standard deviations, on a

comprehensive standardized test designed to measure ability or functioning in that domain,

and…day-to-day functioning in domain-related activities is consistent with that score. (See

paragraph (e)(4) of this section.)” 20 C.F.R. § 416.926a(e)(2)(iii).

          Here, the results of Petitioner’s WISC-IV, a comprehensive psychological test

administered on February 21, 2014, indicated Petitioner’s processing speed was 70, with

digit symbol-coding in the 3rd percentile, and symbol search in the 6th percentile. (AR 583.)



4
    Petitioner does not challenge the ALJ’s findings regarding the other four domains of functioning.

MEMORANDUM DECISION AND ORDER - 6
Petitioner demonstrated clinically significant deficits (two standard deviations below

estimated IQ) in visual perception, short-term visual memory and motor speed, and

cognitive flexibility with visual information. (AR 580.) Petitioner asserts, and Respondent

does not disagree, that these test scores place Petitioner one point from being three

deviations below the norm in this area. However, Respondent argues the ALJ correctly

evaluated all of the evidence in determining that the evidence as a whole supported a

finding of a less than marked limitation in the two functional areas at issue. The Court

agrees.

 1.    Acquiring and Using Information

       The domain of acquiring and using information concerns how well a child can

acquire or learn information, and how well the child can use that information. This domain

involves the child’s use of information in all settings, including how well the child can

perceive the outside world, think about information, and apply that information to solve

problems. 20 C.F.R. § 416.926a(g)(1). The ALJ found Petitioner had less than a marked

limitation in acquiring and using information, noting that although Petitioner’s processing

speed was low, she was otherwise able to perform well in school with appropriate

accommodations. (AR 31.) Accommodations included an individualized education plan

started on December 1, 2015, based upon results of psychological testing administered by

the school assessment team in November 2015. The ALJ highlighted that the school

assessment team agreed that Petitioner’s score discrepancies between her actual abilities

and her test results were “mostly a result of extremely poor processing speed.” (AR 31.)

The claimant’s reading comprehension was at grade level, and her fluency (most likely due

MEMORANDUM DECISION AND ORDER - 7
to processing issues) brought the reading composite score down.” (AR 26, 31.)

       The ALJ also considered that Petitioner’s grades were passing, and included A’s,

B’s, and C’s in 2013; she made the honor roll the first semester of 2014; with

accommodations, Petitioner was able to complete and turn in her assignments; and her

reading comprehension in high school was at grade level. (AR 25, 26, 30-31.) Petitioner

enjoyed reading chapter books as well. (AR 25, 31.) The ALJ pointed out that, when

considered as a whole, Petitioner’s overall test scores showed low average to average

intelligence. (AR 28.) And finally, the ALJ relied upon the testimony of medical expert

Donna Veraldi, Ph.D., and her opinion that Petitioner’s deficits in acquiring and using

information were less than marked. (AR 28.)

       Here, the ALJ did not selectively focus on aspects of the record “which tend to

suggest non-disability.” See Edlund v. Massanari, 253 F.3d 1152, 1159 (9th Cir. 2001). In

addition to noting Petitioner’s academic abilities and skills in comparison to her peers as

reflected on standardized testing, the ALJ also documented that Petitioner struggled

throughout her academic career to turn in work, stay on task, and remain organized, and

that one of her teachers indicated she had difficulty expressing ideas in written form and

learning new material. (AR 26, 27.) Although the ALJ did focus considerably upon

Petitioner’s academic record, the regulations advise that the Commissioner should look to a

child’s functioning in comparison to her peers when making child disability determinations.

20 C.F.R. § 416.926a(b)(1–3). Accordingly, even though the ALJ’s findings drew heavily

on an academic record that is susceptible to more than one rational interpretation, the Court

finds that substantial evidence in the record supports the ALJ’s assessment that Petitioner’s

MEMORANDUM DECISION AND ORDER - 8
disability is one that is less than marked in “acquiring and using information.”

 2.    Attending and Completing Tasks

        The domain of attending and completing tasks concerns a child’s ability to focus

 and maintain her attention and her ability to begin, carry through, and finish activities,

 including the pace at which activities are performed and the ease in changing activities. 20

 C.F.R. § 416.926a(h). Attending and completing tasks also refers to a child’s ability to

 avoid impulsive thinking and her ability to prioritize competing tasks and manage her

 time. Id. The ALJ found that Petitioner had less than a marked limitation in attending and

 completing tasks. (AR 31-32.)

        The ALJ found that, although Petitioner’s poor processing speed and attention

 deficit hyperactivity disorder contributed to difficulties in this area, there was evidence in

 the record supporting that Petitioner was able to complete assignments and generally

 perform well in school with appropriate accommodations. (AR 32.) The ALJ cited to

 much of the same evidence as she did with the prior domain—acquiring and using

 information—to support her determination. Further, the ALJ noted Petitioner’s mother

 reported in October of 2013 that her daughter was completing her work well with

 accommodations, and she had concerns related to focus and attention only when Petitioner

 was not taking her medication. (AR 32.) The ALJ observed that teacher questionnaires

 indicated Petitioner did well with completing tasks, with only Mr. Sonntag, the special

 education teacher, indicating an obvious problem with refocusing, completing assignments

 in a timely fashion, and working at a reasonable pace. (AR 27, 32.)

        Elsewhere in the written decision, the ALJ pointed out that, in 2013, Petitioner took

MEMORANDUM DECISION AND ORDER - 9
 part in the school play and learned to knit (AR 26); she participated in extracurricular

 activities such as a medieval reenactment group, archery, and singing competitions (AR

 27); and had a part time job during the summer of 2016 babysitting and doing some

 housekeeping for a neighbor (AR 27, 652). At the end of the school year on May 24, 2016,

 Petitioner reported having “good grades.” (AR 649.)

        The ALJ supported her findings with reference to substantial evidence in the

 record. The record reflects that Petitioner is able to read at grade level. (AR 32.) Although

 she needs accommodations to account for her slow processing speed, with them, she can

 perform well in school and complete assignments. (AR 32.) The Court finds the ALJ did

 not err in determining Petitioner does not have a “marked” limitation in attending and

 completing tasks.

                                       CONCLUSION

       Based upon the above, the Court concludes that the ALJ correctly found Petitioner

does not have marked limitations in the two domains at issue, and therefore the ALJ

correctly determined that Petitioner does not have an impairment or combination of

impairments that functionally equals the severity of the listings. Consequently, the Court

will affirm the Commissioner’s decision.




MEMORANDUM DECISION AND ORDER - 10
                                        ORDER
      Based upon the foregoing, the Court being otherwise fully advised in the premises, it

is hereby ORDERED that the Commissioner’s decision finding that the Petitioner is not

disabled within the meaning of the Social Security Act is AFFIRMED and that the petition

for review is DISMISSED.



                                               DATED: September 25, 2019


                                               _________________________
                                               Honorable Candy W. Dale
                                               United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 11
